Citation Nr: 1703987	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  15-28 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1956 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In August 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the Pittsburgh RO.  A transcript of that hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

A remand is required in this case to obtain outstanding private treatment records and a VA examination of the Veteran.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The Veteran seeks service connection for a low back disorder.  As reflected in his service treatment records (STRs), in May 1958, while stationed in Frankfurt, Germany, the Veteran was diagnosed with a lumbar/back strain, for which he received physical therapy.  From early 2000 to 2012, the Veteran was treated and operated on by Dr. J. K. of UPMC Presbyterian Kaufman Orthopedic Clinic for severe lumbar spinal stenosis and herniated disks in his lower back, undergoing surgeries in 2003 and 2011.

While the Veteran's STRs and private treatment records, specifically operative reports and follow-up examinations performed from 2003 to 2012 by Dr. J. K., were obtained and reviewed by VA to reach its rating decision denying the Veteran's claim of entitlement to service connection for a low back disorder, the record reflects that there are outstanding private treatment records that may be relevant to the Veteran's claim.  At his hearing, the Veteran indicated his treatment with Dr. J. K. began in the early-2000s; however, absent from the Veteran's VBMS electronic record are private treatment records from this time period up until 2003, when Dr. J. K. first operated on the Veteran's back.  These records are of interest as they could include a history of the Veteran's back injury and disorder or an opinion by Dr. J. K. regarding a possible nexus between the Veteran's current low back disorder and his back injury incurred during service.  Further, in a December 2012 personal statement to VA, the Veteran listed four (4) private doctors from whom he received treatment:  Dr. U. of Uniontown, Pennsylvania, Dr. S. of Morgantown, West Virginia, Dr. A. P. of Waynesburg, Pennsylvania, and Dr. J. S. of Waynesburg, PA.  (See Veteran's statement to VA, received into the Veteran's VBMS electronic record on January 15, 2013).  The Veteran reiterated at his August 2016 hearing with the undersigned VLJ that he received private treatment from Dr. U. and Dr. S., along with other unnamed private chiropractors and orthopedic physicians, for his back pain after discharge from the U.S. Army       (See Veteran's hearing testimony received into the Veteran's VBMS electronic record on September 5, 2016).

The record does not reflect that the RO attempted to obtain all of the private treatment records for the Veteran, including those from Dr. J. K., Dr. U, Dr. S, Dr. A. P., and Dr. J. S., in their entirety.  An attempt to secure these records should be made on remand, as records from these private physicians might disclose evidence in the form of a private medical opinion or other evidence connecting the Veteran's current low back disorder to his lumbar/back strain sustained during military service.  The Board notes that VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2016).  Under 38 C.F.R. § 3.159(e)(2) (2016), if VA becomes aware of private treatment records, it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA is to request that the claimant obtain the records and provide them to VA.  Therefore, efforts should be made on remand to obtain a complete copy of the Veteran's outstanding private treatment records.

Further, while a Disability Benefits Questionnaire Medical Opinion (DBQ) was provided by a VA examining physician on October 25, 2013, there were outstanding private treatment records missing from the Veteran's VBMS electronic record at the time (See DBQ Medical Opinion received into the Veteran's VBMS electronic record on October 25, 2013).  It is noted that an examination of the Veteran, originally requested on October 24, 2013, was cancelled by the RO, allowing for a DBQ instead (See Compensation and Pension Exam Inquiry received into the Veteran's VBMS electronic record on October 25, 2013).  While the DBQ indicates that an in-person examination of the Veteran was unnecessary because there was enough medical evidence provided to prepare the medical opinion, and such an examination would likely provide no relevant information, the Board finds that an in-person examination of the Veteran would allow for a complete lay history of the Veteran's back pain to be recorded, upon which a nexus opinion could be provided based on this history and any outstanding private treatment records that may be obtained.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, including chiropractors, who have treated him for his claimed condition which are not already of record.  An attempt should be made to obtain all private treatment records which have not been obtained already, to specifically include records from Dr. J. K. of UPMC Presbyterian Kaufman Orthopedic Clinic (from early-2000s up to the Veteran's 2003 back surgery), Dr. U. of Uniontown, Pennsylvania, Dr. S. of Morgantown, West Virginia, Dr. A. P. of Waynesburg, Pennsylvania, and Dr. J. S. of Waynesburg, Pennsylvania, as identified by the Veteran in his January 2012 personal statement to VA and at his August 2016 hearing.  Copies of any outstanding private treatment records should be added to the Veteran's VBMS electronic record.

If any requested records are unavailable, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the Veteran's VBMS electronic record.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.

Notice must be provided to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can provide alternative forms of evidence.

2.  Once all outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA examination before an appropriate clinician regarding his claim for service connection for a low back disorder.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The claims folder, to include a copy of this Remand, must be available for review by the examiner in conjunction with the examination and this review should be acknowledged in the report. 

The examiner is asked to identify whether the Veteran has a current diagnosis of a low back disorder and if so, determine whether it is at least as likely as not (50 percent or greater probability) that it manifested during, or as a result of, active military service.  In doing so, the examiner should acknowledge and discuss the Veteran's lay statements, including his account of the impact of his military service, on this condition.  The examiner should also consider the Veteran's history of back pain since service in providing a nexus opinion.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  After completion of the above, the AOJ should readjudicate the Veteran's claim, with consideration given to any new evidence and all appropriate laws and regulations.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

